REASONS FOR ALLOWANCE

Claims 1-5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments/amendments overcome the previously applied rejections based on Hamada et al. in view of Abiprojo et al.  
As per independent claim 1, the prior art fails to teach or suggest the air conditioning system combination as recited, and in particular comprising a controller that is capable of performing control, according to an air conditioning capacity of at least two of the plurality of air conditioners, so that at least one of the air conditioners whose compressors are in operation has its compressor stopped, and the at least one air conditioner having its compressor stopped is switched to an operation of using a fan to circulate air within the air-conditioning-target space.
As per independent claim 8, the prior art fails to teach or suggest the air conditioning system combination as recited, and in particular comprising a controller that is capable of performing control so that, when at least two of the plurality of air conditioners have an air conditioning capacity falling within a predetermined range for at least two of the plurality of air conditioners, at least one of the air conditioners whose compressors are still in operation is selected to have its compressor stopped through the communication among the plurality of in-group air conditioners, and the at least one air conditioner has its compressor stopped.
As per independent claim 9, the prior art fails to teach or suggest the air conditioning system combination as recited, and in particular comprising a controller that is capable of performing control, according to an air conditioning capacity of at least two of the plurality of air conditioners, so that at least one of the air conditioners whose compressors are in operation has its compressor stopped, and the plurality of air conditioners include a plurality of in-group air conditioners grouped to establish communication with one another, and the at least one air .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763